Case 1:20-cv-00744-MN-JLH Document 34 Filed 01/15/21 Page 1 of 5 PageID #: 490




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 COLUMBUS LIFE INSURANCE COMPANY,                 )
                                                  )
                      Plaintiff,                  )
                                                  )
        v.                                        )   C.A. No. 20-744 (MN)
                                                  )
 WILMINGTON TRUST COMPANY, as                     )
 Securities Intermediary,                         )
                                                  )
                      Defendant.                  )

                                   MEMORANDUM OPINION

Donald L. Gouge, Jr., DONALD L. GOUGE, JR., LLC, Wilmington, DE; Michael J. Miller, Joseph
M. Kelleher, Philip J. Farinella, COZEN O’CONNOR, Philadelphia, PA – Attorneys for Plaintiff.

Steven L. Caponi, Matthew B. Goeller, K&L GATES LLP, Wilmington, DE; Steven Sklaver,
SUSMAN GODFREY LLP, Los Angeles, CA; Ari Ruben, SUSMAN GODFREY LLP, New York, NY –
Attorneys for Defendant.




January 15, 2021
Wilmington, DE
Case 1:20-cv-00744-MN-JLH Document 34 Filed 01/15/21 Page 2 of 5 PageID #: 491




NOREIKA, U.S. DISTRICT JUDGE

       Presently before the Court are the objections (D.I. 31) of Defendant and Counterclaim-

Plaintiff Wilmington Trust Company (“Defendant”) to Magistrate Judge Hall’s November 3, 2020

Report and Recommendation (D.I. 31-1 at 22-31, D.I. 32) 1 (“the Report”).                 The Report

recommended granting the motion of Plaintiff Columbus Life Insurance Company (“Plaintiff”) to

remand the case to the Delaware Superior Court. The Court has reviewed the Report (D.I. 32),

Defendant’s objections (D.I. 31), and Plaintiff’s response thereto (D.I. 33), and the Court has

considered de novo the objected-to portions of the Report, the relevant portions of Plaintiff’s

motion to remand (D.I. 7), Defendant’s response to the motion (see D.I. 15) and Plaintiff’s reply

(D.I. 19). For the reasons set forth below, Defendant’s objections are OVERRULED, the Report

is ADOPTED, and Plaintiff’s motion to remand is GRANTED.

I      BACKGROUND

       On June 1, 2020, Plaintiff filed its Complaint against Defendant in the Superior Court of

Delaware, Complex Commercial Litigation Division, No. N20C-06-012 PRW CCLD. (D.I. 1-1).

On June 3, 2020, Wilmington Trust, National Association, filed a notice of removal in this Court.

(D.I. 1). On June 8, 2020, Plaintiff served Defendant with the Complaint and Summons. Between

June 8 and July 1, 2020, Wilmington Trust, National Association, filed a Rule 7.1 disclosure

(D.I. 3), a stipulation (D.I. 4), a Rule 81.2 statement (D.I. 5), and two pro hac vice motions (D.I. 6)

in this Court. On July 1, 2020, Plaintiff filed a motion to remand. (D.I. 7). The next day Defendant

filed an “Amended Notice of Removal” that changed the party removing the action from

Wilmington Trust, National Association to Wilmington Trust Company (the Defendant). (D.I. 8).



1
       Judge Hall announced her Report and Recommendation from the bench at the conclusion
       of the hearing held on November 3, 2020. (D.I. 31-1). Thereafter, on November 23, 2020,
       she issued a written order memorializing her ruling from the bench. (D.I. 32).
Case 1:20-cv-00744-MN-JLH Document 34 Filed 01/15/21 Page 3 of 5 PageID #: 492




        On November 3, 2020, Judge Hall heard oral argument on Plaintiff’s motion to remand

and recommended that this matter be remanded, because “[t]he law is clear . . . that a non-party

may not remove an action. Wilmington Trust, NA is not a party. Therefore the notice of removal

filed by Wilmington Trust, NA was improper.” (D.I. 32 at 4). Judge Hall rejected the argument

that Defendant’s “amended” notice of removal related back to Wilmington Trust, N.A.’s notice of

removal because “[h]aving the wrong corporate party take action in a case is not a typographical

error.” (Id.).

II.     LEGAL STANDARDS

        “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant . . . to the district court of the United

States for the district . . . embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

In actions based on diversity, such as this one, the action “may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought.” 28 U.S.C. § 1441(b)(2). Section 1442(b)(2) has been interpreted by the Third Circuit

to preclude removal on the basis of in-state citizenship only when the defendant has been properly

joined and served. Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir.

2018), reh’g denied (Sept. 17, 2018). It, thus, allows a defendant who would otherwise be

precluded from removing an action due to the forum defendant rule to remove to federal court if

it has not yet been served with the complaint at the time it files the notice of removal. That practice

is sometimes referred to as snap removal.

III.    DISCUSSION

        There is no serious dispute that Defendant, Wilmington Trust Company, did not file a

notice of removal prior to being “properly joined and served.”            Defendant was served on




                                                  2
Case 1:20-cv-00744-MN-JLH Document 34 Filed 01/15/21 Page 4 of 5 PageID #: 493




June 8, 2020. The first time Defendant’s name appeared on a notice of removal was July 2, 2020,

when Defendant filed its “Amended Notice of Removal.” (D.I. 8). Instead, Defendant objects that

the Report “erroneously refused to apply the relation-back doctrine” to give Defendant the benefit

of the filing date of the original notice of removal. (D.I. 31 at 3). Specifically, Defendant argues

that the Report is contrary to Third Circuit law, which allows an amended notice of removal to

“clarify [or correct technical deficiencies in] the allegations already contained in the original

notice,” to relate back to the original notice of removal. (D.I. 31 at 3-4 (citing USX Corp. v.

Adriatic Ins. Co., 345 F.3d 190, 206 n.12 (3d Cir. 2003) and Willingham v. Morgan, 395 U.S. 402,

407 n.3 (1969))).

       The cases cited by Defendant, however, generally stand for the proposition that a notice of

removal filed by a defendant that is technically defective because it contains incorrect or

inadequate factual allegations supporting the district court’s subject matter jurisdiction may be

amended freely within the 30-day time period set forth in 28 U.S.C. § 1446(b) or later under

28 U.S.C. § 1653. That, however, is not the issue. Here, we have Defendant, Wilmington Trust

Company, seeking relation back to a notice of removal filed by different company, Wilmington

Trust, N.A., who is not a party to the action. And none of the cases Defendant cites allowed

relation back in those circumstances for purposes of invoking the snap removal rule.

       Moreover, the Court disagrees that the notice of removal filed by Wilmington Trust, N.A.

was simply a typographical error as asserted by Defendant. (See D.I. 15 at 1-5, 8-10; D.I. 31 at 1-

5, 7). This is not a simple misspelling of Defendant’s name. It is the substitution of another

company for the Defendant. Moreover, it is not a “typographical error” that occurred just once –

or even twice. The original notice of removal filed refers to Wilmington Trust, N.A in the caption,




                                                 3
Case 1:20-cv-00744-MN-JLH Document 34 Filed 01/15/21 Page 5 of 5 PageID #: 494




in the text, and in the signature block. (D.I. 1). And, additional documents were filed on behalf

of Wilmington Trust, N.A. after removal. (See D.I. 3, 4, 5, 6).

       In sum, Defendant did not file the original notice of removal that it now seeks to “amend.”

Defendant only filed a notice of removal after it was served, which was too late to accomplish snap

removal. Removal was thus unavailable under the forum defendant rule set forth in § 1441(b)(2)

and the case must be remanded.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s objections are overruled, the Report is adopted and

Plaintiff’s motion to remand is granted. An appropriate order will be issued.




                                                4
